Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-18 and 21-24 are directed to methods, claim 19 is directed to a computer-readable recording medium, and claim 20 is directed to a system. Therefore, these claims fall within the four statutory categories of invention.
Claim 1 recites: A method of controlling operation of an electronic wallet executed in an electronic device, the method comprising: 
executing an electronic wallet of a first user managing cryptocurrency convertible with each game cash used in at least one game application executed on the electronic device; 
obtaining first transaction information used to perform a transaction of cryptocurrency between the first user and a second user based on a first event generated within the at least one game application; and 
based on a blockchain that distributes and manages a ledger recording transactions of the cryptocurrency, performing the transaction of the cryptocurrency corresponding to the first transaction information between the electronic wallet of the first user and an electronic wallet of the second user.
(Additional element(s) emphasized in bold)
The above claim describes a process for obtaining transaction information based on an event and subsequently  processing the transaction. Therefore, claim 1 is directed to the abstract idea of transaction processing which is grouped within the “fundamental economic principles and practices” grouping of abstract ideas in prong one of step 2A. Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as electronic wallets, electronic devices, cryptocurrency, game cash, game applications, events generated within game applications (henceforth “game events”), and blockchain merely uses a computer as a tool to perform an abstract idea. The use of electronic wallets, cryptocurrency, game cash, game applications, game events, and blockchain do no more than generally link the abstract idea to a particular field of use and the use of a processor/computer (i.e. electronic devices) as a tool to implement and/or automate the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of electronic wallets, electronic devices, cryptocurrency, game cash, game applications, game events, and blockchain do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, The use of electronic wallets, cryptocurrency, game cash, game applications, game events, and blockchain do no more than generally link the abstract idea to a particular field of use and the use of electronic devices does no more than use processors/computers to implement and/or automate the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of processing electronic transactions associated with a videogame. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 1-16 further describe characteristics of data (e.g. information displayed on the electronic devices) and the additional elements of nodes, encryption, hashing, and digital signatures do no more than continue to generally link the abstract idea to a particular field of use and/or use processors/computers as tools to implement and/or automate the abstract idea. As such, the dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
The same analysis pertaining to the abstract idea of processing transactions holds true for claims 17-20 as well, with the additional elements of memories and processors merely using processors/computers as tools to implement and/or automate the abstract idea. Therefore, claims 17-20 are also not patent eligible.
Claim 21 recites: An operation method of a first node on a network of a blockchain that distributes and manages a ledger that records transactions of cryptocurrency, the operation method comprising: 
receiving, from an electronic device, first transaction information of the cryptocurrency transacted between a first user and a second user based on a first event generated in a first game application; 
receiving information of the first event from a server managing the first game application; 
verifying validity of the first transaction information based on the first transaction information and the information of the first event; 
if the first transaction information is valid, transmitting the first transaction information to a second node on the network of the blockchain, and adding the first transaction information to a candidate block; and 
performing proof of work on the candidate block, and adding the candidate block to the blockchain as a valid block.
(Additional element(s) emphasized in bold)
The above claim describes a process for receiving transaction information based on an event, receiving information about the event, validating the transaction based on he received information, and subsequently adding the transaction to a ledger/database. Therefore, claim 21 is directed to the abstract idea of validating transactions which is grouped within the “fundamental economic principles and practices” grouping of abstract ideas in prong one of step 2A. Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as nodes, blockchain, cryptocurrency, game applications, game events, server, and “proof-of-work” merely uses a computer as a tool to perform an abstract idea. The use of blockchain, cryptocurrency, game applications, game events, and “proof-of-work” does no more than generally link the abstract idea to a particular field of use and the use of a processor/computer (i.e. nodes, server) as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of nodes, blockchain, cryptocurrency, game applications, game events, server, and “proof-of-work” do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of blockchain, cryptocurrency, game applications, game events, and “proof-of-work” does no more than generally link the abstract idea to a particular field of use and the use of nodes and a server does no more than use processors/computers as tools to implement and/or automate the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of validating electronic transactions. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 22-24 further describe characteristics of data (e.g. types of transaction information received) and the additional elements of digital signatures and hashing do no more than continue to generally link the abstract idea to a particular field of use. As such, the dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-18, 21-22, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Knight et al. (US 2019/0299105 "Knight").
Regarding claim 17, Knight discloses: A method of controlling operation of an electronic wallet executed in an electronic device, the method comprising: executing an electronic wallet of a first user managing cryptocurrency convertible with each game cash used in at least one game application executed on the electronic device (0051-0054, 0056-0057);
displaying information of the electronic wallet of the first user comprising information of cryptocurrency possessed in the electronic wallet of the first user according to execution of the electronic wallet of the first user and information of a game cash used in each of at least one game application having an account of the first user (0056);
and performing a transaction of the cryptocurrency based on the information of the electronic wallet of the first user (Fig. 7-8, 0058-0059, 0072-0073).
Regarding claim 18, Knight discloses: A method of controlling operation of an electronic wallet executed in an electronic device, the method comprising: executing an electronic wallet of a first user managing cryptocurrency convertible with each game cash used in at least one game application executed on the electronic device (0051-0054, 0056-0057);
based on an event generated in a first game application among the at least one game application, obtaining transfer information used to perform a transaction of the cryptocurrency between a provider providing a service of the first game application and the first user (Fig. 6, 0051-0055);
and based on a blockchain that distributes and manages a ledger recording transactions of the cryptocurrency, performing the transaction of the cryptocurrency corresponding to the transaction information (Fig. 6, 0051-0055, 0058-0060).
Regarding claim 21, Knight discloses: An operation method of a first node on a network of a blockchain that distributes and manages a ledger that records transactions of cryptocurrency, the operation method comprising: receiving, from an electronic device, first transaction information of the cryptocurrency transacted between a first user and a second user based on a first event generated in a first game application (0054, 0058-0060, 0062-0063, 0072-0073);
receiving information of the first event from a server managing the first game application (0051-0054, 0072-0073);
verifying validity of the first transaction information based on the first transaction information and the information of the first event (0058-0060, 0072-0073, 0095);
if the first transaction information is valid, transmitting the first transaction information to a second node on the network of the blockchain, and adding the first transaction information to a candidate block (0058-0060, 0072-0073, 0095);
and performing proof of work on the candidate block, and adding the candidate block to the blockchain as a valid block (0058-0060, 0072-0073, 0095).
Regarding claim 22, Knight discloses all limitations of claim 21. Knight further discloses: wherein the receiving, from an electronic device, of first transaction information comprises: receiving, from the electronic device, the first transaction information of the first user transferring a predetermined amount of the cryptocurrency to the second user and a first cryptogram indicating a digital signature of the first transaction information (0054, 0058-0060, 0062-0063, 0072-0073).
Regarding claim 24, Knight discloses all limitations of claim 21. Knight further discloses: verifying the validity of the first block by receiving a first block on which proof of work is completed from a second node on the network of the blockchain and confirming validity of at least one piece of transaction information included in the first block and validity of a block header of the first block (0058-0060, 0072-0073);
if the first block is valid, adding the first block to a blockchain of the first node; and if the first block is invalid, discarding the first block and generating a valid block to be added to the blockchain of the first node (0058-0060, 0072-0073).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12, 14-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Knight in view of Kilroe et al. (US 2021/0027281 "Kilroe").
Regarding claims 1 and 19-20, Knight discloses: executing an electronic wallet of a first user managing cryptocurrency convertible with each game cash used in at least one game application executed on the electronic device (0051-0054, 0056-0057);
and based on a blockchain that distributes and manages a ledger recording transactions of the cryptocurrency, performing the transaction of the cryptocurrency corresponding to the first transaction information between the electronic wallet of the first user and an electronic wallet of the second user (Fig. 7-8, 0058-0059, 0072-0073).
Knight does not disclose: obtaining first transaction information used to perform a transaction of cryptocurrency between the first user and a second user based on a first event generated within the at least one game application;
However, in the same field of endeavor, Kilroe discloses: obtaining first transaction information used to perform a transaction of cryptocurrency between the first user and a second user based on a first event generated within the at least one game application (Claim 10-11, Fig. 1, Fig. 4, 0100-0105, 0107, 0135, 0141);
...performing the transaction of the cryptocurrency corresponding to the first transaction information between the electronic wallet of the first user and an electronic wallet of the second user (0023, 0040, 0107).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1 and 19-20 disclosed by Knight by including obtaining transaction information for a cryptocurrency transaction based on a game event as disclosed by Kilroe. One of ordinary skill in the art would have been motivated to make this modification to allow trading of in-game currencies and items between users (Kilroe 0107).
Regarding claim 2, Knight in view of Kilroe discloses all limitations of claim 1. Knight further discloses: displaying information of cryptocurrency possessed in the electronic wallet of the first user according to an execution of the electronic wallet of the first user and information of a game cash used in each of at least one game application having an account of the first user (0056).
Regarding claim 3, Knight in view of Kilroe discloses all limitations of claim 1. Knight further discloses: receiving an input of the first user that controls interconversion between a first game cash, which is owned in the account of the first user in a first game application among the at least one game application, and the cryptocurrency (Fig. 7-8, 0072-0073);
and interconverting between the cryptocurrency and the first game cash based on the input of the first user and an exchange rate between the cryptocurrency and the first game cash (Fig. 7-8, 0072-0073).
Regarding claim 4, Knight in view of Kilroe discloses all limitations of claim 1. Knight further discloses: wherein the first transaction information comprises at least one of address information of the electronic wallet of the first user, address information of the electronic wallet of the second user, information of a user who is to transfer the cryptocurrency, information of a transfer amount of the cryptocurrency to be transferred, time information of the cryptocurrency to be transferred, information about a fee according to a transfer of the cryptocurrency, and information proving whether the user who is to transfer the cryptocurrency agrees to the transfer of the cryptocurrency (0071).
Regarding claim 5, Knight in view of Kilroe discloses all limitations of claim 1. Knight further discloses: wherein the performing of the transaction of the cryptocurrency corresponding to the first transaction information, based on the blockchain, comprises: performing the transaction of the cryptocurrency between the electronic wallet of the first user and the electronic wallet of the second user according to the first transaction information (Fig. 7-8, 0058-0059, 0072-0073);
requesting a first node on a network of the blockchain to record the first transaction information on a block constituting the blockchain in order to verify the transaction of the cryptocurrency (Fig. 7-8, 0058-0060, 0072);
and receiving a message indicating that the transaction of the cryptocurrency has been verified from the network of the blockchain, to thereby complete the transaction of the cryptocurrency corresponding to the first transaction information (Fig. 7-8, 0058-0060, 0072).
Regarding claim 6, Knight in view of Kilroe discloses all limitations of claim 5. Knight further discloses: wherein the requesting of the first node on the network of the blockchain to record the first transaction information comprises: encrypting the first transaction information and transmitting the encrypted first transaction information to the first node (Fig. 7-8, 0072-0074).
Regarding claim 7, Knight in view of Kilroe discloses all limitations of claim 6. Knight further discloses: wherein the transmitting of the encrypted first transaction information to the first node comprises: generating a first hash value corresponding to the first transaction information by applying the first transaction information to a hash function for generating unique data of the first transaction information (Fig. 7-8, 0063, 0071-0074);
generating a first cryptogram indicating a digital signature of the first transaction information by encrypting the first hash value with a private key of the first user (Fig. 7-8, 0063, 0071-0074);
and transmitting the first cryptogram along with the first transaction information to the first node (Fig. 7-8, 0063, 0071-0074).
Regarding claim 8, Knight in view of Kilroe discloses all limitations of claim 1. Knight further discloses: based on a second event generated in a first game application among the at least one game application, performing the transaction of the cryptocurrency between a provider providing a service of the first game application and the first user (Fig. 6, 0051-0055).
Regarding claim 9, Knight in view of Kilroe discloses all limitations of claim 8. Knight further discloses: wherein the performing of the transaction of the cryptocurrency between the provider providing the service of the first game application and the first user comprises: receiving a message indicating that the second event has been performed in the first game application from a server of the provider (Fig. 6, 0051-0055);
and receiving the cryptocurrency from the server of the provider in the electronic wallet of the first user (Fig. 6, 0051-0055).
Regarding claim 10, Knight in view of Kilroe discloses all limitations of claim 8. Knight further discloses: wherein the second event is an event in which an action that satisfies a condition proposed by the provider is performed in the first game application (Fig. 6, 0051-0055).
Regarding claim 11, Knight in view of Kilroe discloses all limitations of claim 2. wherein the displaying of the information of the cryptocurrency possessed in the electronic wallet of the first user according to the execution of the electronic wallet of the first user and the information of the game cash used in each of the at least one game application having the account of the first user comprises: displaying information about a balance of the game cash owned in the account of the first user, an icon used to manage the owned game cash, and an icon for executing the game application with respect to each of the at least one game application (0056).
Regarding claim 12, Knight in view of Kilroe discloses all limitations of claim 1. Kilroe further discloses: wherein the obtaining of the first transaction information comprises: when an event is generated in which the first user must compensate the second user for the cryptocurrency according to an operation between the first user and the second user performed in a first game application among the at least one game application, receiving a message requesting a transfer of a predetermined amount of the cryptocurrency to the electronic wallet of the second user from a server of the first game application, and the performing of the transaction of the cryptocurrency corresponding to the first transaction information comprises: when an input for authorizing the transfer of the predetermined amount of the cryptocurrency is received, transferring the predetermined amount of the cryptocurrency from the electronic wallet of the first user to the electronic wallet of the second user based on the blockchain (0023, 0040, 0100-0105, 0107, 0135, 0141).
Regarding claim 14, Knight in view of Kilroe discloses all limitations of claim 1. Kilroe further discloses: based on a second event generated in a first game application among the at least one game application, obtaining second transaction information used to perform a transaction of a first item of the first game application between the first user and a third user (0023, 0040, 0100-0105, 0107, 0135, 0141);
and performing the transaction of the first item corresponding to the second transaction information between the electronic wallet of the first user and an electronic wallet of the third user (0023, 0040, 0100-0105, 0107, 0135, 0141)...
Knight further discloses: ...based on a second blockchain that distributes and manages a ledger recording transactions of items in the first game application (0051-0054, 0058-0059).
Regarding claim 15, Knight in view of Kilroe discloses all limitations of claim 14. Kilroe further discloses: wherein the performing of the transaction of the first item corresponding to the second transaction information comprises: performing a transaction of the cryptocurrency corresponding to the first item between the electronic wallet of the first user and the electronic wallet of the third user, according to the second transaction information (0023, 0040, 0100-0105, 0107, 0135, 0141);
requesting an ownership transfer of the first item from a server of the first game application, according to the second transaction information (0023, 0040, 0100-0105, 0107, 0135, 0141);
Knight further discloses: requesting a second node on a network of the second blockchain to record the second transaction information on a block constituting the second blockchain, in order to verify the transaction of the first item (0058-0060);
and receiving a message indicating that the transaction of the first item has been verified from the network of the second blockchain, to thereby complete the transaction of the first item corresponding to the second transaction information (0058-0060).
Regarding claim 16, Knight in view of Kilroe discloses all limitations of claim 15. Kilroe further discloses: wherein when the second transaction information is information used to transact a part of the first item between the first user and the third user, the performing of the transaction of the cryptocurrency corresponding to the first item between the electronic wallet of the first user and the electronic wallet of the third user according to the second transaction information comprises: performing a transaction of the cryptocurrency corresponding to the part of the first item between the electronic wallet of the first user and the electronic wallet of the third user according to the second transaction information (0023, 0040, 0100-0105, 0107, 0135, 0141);
and requesting an ownership transfer of the part of the first item from the server of the first game application according to the second transaction information (0023, 0040, 0100-0105, 0107, 0135, 0141).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Knight in view of Kilroe as applied to claim 1 above, and further in view of Castinado et al. (US 2018/0240112 “Castinado”).
Regarding claim 13, Knight in view of Kilroe discloses all limitations of claim 1. 
Knight in view of Kilroe does not disclose: when the first transaction information is information of the first user transferring the predetermined amount of the cryptocurrency to the second user, and the predetermined amount of cryptocurrency is greater than a possession amount of the cryptocurrency possessed in the electronic wallet of the first user, converting a game cash of the at least one game application into the cryptocurrency by as much as a difference between the predetermined amount of the cryptocurrency and the possession amount of the cryptocurrency.
However, in the same field of endeavor, Castinado discloses: when the first transaction information is information of the first user transferring the predetermined amount of the cryptocurrency to the second user, and the predetermined amount of cryptocurrency is greater than a possession amount of the cryptocurrency possessed in the electronic wallet of the first user, converting a game cash of the at least one game application into the cryptocurrency by as much as a difference between the predetermined amount of the cryptocurrency and the possession amount of the cryptocurrency (0141-0143).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 13 disclosed by Knight in view Kilroe by including converting currency to make up a difference in a transaction with another currency as disclosed by Castinado. One of ordinary skill in the art would have been motivated to make this modification to prevent some transactions from failing if a user has insufficient funds in a single currency (Castinado 0141-0142).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Knight in view of Shadowman (“How does a public key verify a signature?”).
Regarding claim 23, Knight discloses all limitations of claim 22.
Knight does not disclose: wherein the verifying of the validity of the first transaction information based on the first transaction information and the information of the first event comprises: generating a first hash value corresponding to the first transaction information by applying a hash function to the first transaction information;
generating a second hash value by decrypting the first cryptogram using a public key of the first user;
and verifying the validity of the first transaction information based on a result of comparing the first hash value with the second hash value and whether the information of the first event corresponds to the first transaction information.
However, in the same field of endeavor, Shadowman discloses: wherein the verifying of the validity of the first transaction information based on the first transaction information and the information of the first event comprises: generating a first hash value corresponding to the first transaction information by applying a hash function to the first transaction information (Page 1-2);
generating a second hash value by decrypting the first cryptogram using a public key of the first user (Page 1-2);
and verifying the validity of the first transaction information based on a result of comparing the first hash value with the second hash value and whether the information of the first event corresponds to the first transaction information (Page 1-2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 23 disclosed by Knight by including verifying the digital signature as disclosed by Shadowman. One of ordinary skill in the art would have been motivated to make this modification as use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McCullah et al. (US 2016/0358420) discloses a method for exchanging in-game currencies or resources backed by real world currencies for said real world currencies.
Ju et al. (US 2019/0213566) discloses a system for exchanging game items for digital currency between users.
	Yantis et al. (US 2019/0303892) discloses a system for transferring virtual items between users via smart contracts and cryptocurrency tokens.
	Hirsch et al. (US 2019/0325433) discloses a system for converting game reward points to standard points within a game currency system.
	Harris (USP 10946291) discloses methods and systems for transferring ownership of digital assets across blockchains.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685     

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685